United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2554
                                   ___________

Helen Marie McNair, Legal Guardian      *
for Johnny Wayne Callen; Johnny         *
Wayne Callen,                           *
                                        * Appeal from the United States
            Appellant,                  * District Court for the Eastern
                                        * District of Arkansas.
      v.                                *
                                        *        [UNPUBLISHED]
Larry Norris, Director, Arkansas        *
Department of Correction; Dave          *
Johnson,                                *
                                        *
            Appellees.                  *
                                   ___________

                         Submitted: April 21, 2000

                               Filed: April 27, 2000
                                   ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

      Helen McNair, as legal guardian of her son, Johnny Callen, brought a 42 U.S.C.
§ 1983 suit against Larry Norris, Director of the Arkansas Department of Correction
(ADC), and Dave Johnson, Parole Adminstrator, claiming (1) Mr. Norris failed to
protect her son from assaults by other inmates, and (2) Mr. Johnson should have
“brought up” her son for parole. The district court1 granted summary judgment to
defendants, and she appeals. After carefully reviewing the record and the parties’
briefs, we affirm.

       Specifically, we conclude the district court did not err in granting summary
judgment to defendants, because Ms. McNair produced nothing to show that Mr.
Norris had knowledge of a threat to Mr. Callen’s safety. See Spruce v. Sargent, 149
F.3d 783, 785 (8th Cir. 1998) (to state Eighth Amendment violation in case involving
substantial risk of serious harm, inmate must show he was incarcerated under
conditions posing substantial risk of serious harm, and official knew risk existed and
disregarded it). And as to the claim concerning parole, among other things, Ms.
McNair has not rebutted defendants’ evidence that Mr. Johnson had no authority to
have Mr. Callen brought up for parole. See Martin v. Sargeant, 780 F.2d 1334, 1338
(8th Cir. 1985) (claim not cognizable under § 1983 where plaintiff did not allege
defendant was personally involved in or had direct responsibility for incidents that
injured him).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
                                         -2-